Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to remarks filed on 12/10/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) (1,3-5, 8, 10 and17) is/are rejected under 35 U.S.C. 102(a-1) as being anticipated by Kakinami et al (6476730, hereinafter - Kakinami).
Regarding claim 1: Kakinami disclose a procedure of a parking assistance method of a parking control device which executes parking control with respect to a free parking space surroundings a host vehicle, the parking assistance (as depicted in figures 12a-e, 13 a-d, 14-15 of Kakinami and see associated descriptions for details) method comprising:

setting the parking target on a straight line connecting between an end of a near side of the first frame line in a direction into which the host vehicle enters and an end of a near side of the second frame line in a direction into which the host vehicle enters, or setting the parking target on a straight line connecting between an end of a far side of the first frame line in a direction into which the host vehicle enters and an end of a far side of the second frame line in a direction into which the host vehicle enters (col. 2, lines 55-67; col. 7, line 54 to col. 8, line 2 and col. 10, lines 20-25 of Kakinami); and
executing the parking control so that a position of the host vehicle is matched with the parking target (col. 10, lines 13-40 of Kakinami). Thus, Kakinami disclose the procedure of assisted parking control.
Regarding claim 3: Kakinami teaches that further comprising setting the parking target on a straight line in which an angle between the straight line connecting between an end of the first frame line and an end of the second frame line forming a pair therewith, and the first frame line or the second frame line is near a right angle (col. 10, lines 31-40 of Kakinami).
Regarding claim 4: Kakinami teaches that further comprising: detecting a difference between a length of the first frame line and a length of the second frame line; and when the difference between the lengths is equal to or greater than a predetermined value, setting the parking target on a straight line in which an angle between the straight line connecting between an end of the first frame line and an 
Regarding claim 5: Kakinami teaches that further comprising: detecting a length of the first frame line; when the length of the first frame line is shorter than a total length of the host vehicle, setting the parking target on a straight line connecting between an end of a far side of the first frame line in a direction into which the host vehicle enters and an end of a far side of the second frame line in a direction into which the host vehicle enters, and when the length of the first frame line is longer than a total length of the host vehicle, setting the parking target on a straight line connecting between an end of a near side of the first frame line in a direction into which the host vehicle enters and an end of a near side of the second frame line in a direction into which the host vehicle enters; and executing the parking control so that the position of the wheel of the host vehicle is matched with the parking target (col. 8, lines 31-52 of Kakinami).
Regarding claim 8: Kakinami teaches that further comprising: determining a parking direction of the host vehicle with respect to the free parking space; when the host vehicle is backward parking and a length of the first frame line is shorter than a total length of the host vehicle, executing the parking control so that a position of a rear wheel of the host vehicle is matched with the parking target; and when the host vehicle is backward parking and the length of the first frame line is longer than the total length of the host vehicle, executing the parking control so that a position of a front edge of the host vehicle is matched with the parking target (col. 8, lines 53-67 of Kakinami).

host vehicle is forward parking and a length of the first frame line is shorter than a total length of the host vehicle, executing the parking control so that a position of a front wheel of the host vehicle is matched with the parking target; and when the host vehicle is backward parking and the length of the first frame line is longer than the total length of the host vehicle, executing the parking control so that a position of a rear edge of the host vehicle is matched with the parking target (col. 5, lines 35-41 of Kakinami).
Regarding claim 17: Kakinami teaches that a parking control device which executes parking control with respect to a free parking space surroundings a host vehicle, the parking control device comprising: a target parking frame detection sensor configured to detect a first frame line of the free parking space in a direction orthogonal to a vehicle width direction and a second frame line which forms a pair with the first frame line; a target position setting circuit configured to set the parking target on a straight line connecting between an end of a near side of the first frame line in a direction into which the host vehicle enters and an end of a near side of the second frame line in a direction into which the host vehicle enters, or set the parking target on a straight line connecting between an end of a far side of the first frame line in a direction into which the host vehicle enters and an end of a far side of the second frame line in a direction into which the host vehicle enters; and a vehicle control circuit configured to execute the parking control so that a position of a wheel of the host vehicle is matched with the parking target (col. 9, lines 4-27 of Kakinami).
Response to Arguments
12/10/2020 have been fully considered but they are not persuasive.
Regarding remarks filed on (12/10/2020): applicant asserted that Kakinami fail to teaches that required a sensor (e.g. a camera that captures an image of the surroundings of the vehicle) is used to detect the first and second frame lines in the free parking space as cited in the claim. Applicant is directed to col. 2, lines 55-67; col.7, line 54 to col.8, line 2 and col. 10, lines 13-21 Kakinami where Kakinami describes a camera (continuously taking image of the surroundings of the vehicle and superimposing onto target locus/or parking space which include the space frame (parking lines) as argued. Thus, the applicant’s assertions are matched. 
The rejection of the claims stands.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K. WONG/Primary Examiner, Art Unit 2689